DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 03/24/2021.  Claims 1, 3-8, 11, 13-18, and 21-28 have been amended. Therefore, Claims 1, 3-8, 11, 13-18, and 21-28 are pending and have been addressed below. The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1, 3-8, 11, 13-18, and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
3.	Under Step 1 of the two-part analysis from Alice Corp, claim 1 is directed to a process (an act or step, or a series of acts or steps) and claim 11 is directed to a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) Thus, the claim falls within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 1 which is representative of claim 11 recites:
“receive in a file format a plurality of job order records submitted”, “storing the plurality of job order records”, “provide in a file format one or more job order records of the plurality of job order records”, “accept in the file format a plurality of candidate records submitted for the one or more job order records”, “storing the plurality of candidate records”, “mapping at least one candidate record of the plurality of candidate records with at least one job order record of the plurality of job order records based on contents of data fields of the at least one candidate record”, “storing mapped to the at least one candidate record and the at least one job order record a score based on the contents of the data fields of the at least one candidate record responsive to the act of mapping the at least one candidate record with the at least one job order record” and “providing, in the file format the at least one candidate record for the at least one job order record based, at least in part, on the score mapped to the at least one candidate record and the at least one job order record”
The limitations as drafted under their broadest reasonable interpretation, recite recruitment and hiring practices pertaining to receiving, storing, accepting, mapping and evaluating contents in data fields of candidate and job order records and providing a candidate record that corresponds to a job order record encompass commercial interactions (i.e., marketing or sales activities or behaviors, business relations) and mental processes (i.e., observations, evaluations, judgement, and opinions). 
Consistent with Applicant’s description of the claims (See, i.e., Spec. Fig. 7 & pgs. 1-2), the limitations of “receive in a file format a plurality of job order records submitted”, “storing the plurality of job order records”, “provide in a file format one or more job order records of the plurality of job order records”, “accept in the file format a plurality of candidate records submitted for the one or more job order records”, “storing the plurality of candidate records”, “mapping at least one candidate record of the plurality of candidate records with at least one job order record of the plurality of job 
Also, the limitations of “mapping at least one candidate record of the plurality of candidate records with at least one job order record of the plurality of job order records based on contents of data fields of the at least one candidate record”, “storing mapped to the at least one candidate record and the at least one job order record a score based on the contents of the data fields of the at least one candidate record responsive to the act of mapping the at least one candidate record with the at least one job order record”, and “provide in the file format the at least one candidate record for the at least one job order record based, at least in part, on the score mapped to the at least one candidate record and the at least one job order record” are abstract mental processes as discussed in MPEP 2106.04(a)(2)(III).  All together, the limitations encompass mental steps a recruiter would perform to evaluate and determine job candidates for a job position, therefore, combining abstract ideas (here, “certain methods of organizing 
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “executing by at least one processor of a distributed computer system, a hiring talent platform program interface”, “an interface of the at least one hiring talent platform system”, “a memory of the distributed computer system”, “executing a staffing talent platform program interface”, ”a user interface screen generated by the at least one staffing talent platform system in response to a selection of an option within an interface of the at least one staffing talent platform system”, “providing within a user interface screen generated by the at least one hiring talent platform system in response to selection of an option within an interface of the at least one hiring talent platform system”, “automatically” – see claims 1 and 11, are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f)
7.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or 
8.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “executing by at least one processor of a distributed computer system, a hiring talent platform program interface”, “an interface of the at least one hiring talent platform system”, “a memory of the distributed computer system”, “executing a staffing talent platform program interface”, ”a user interface screen generated by the at least one staffing talent platform system in response to a selection of an option within an interface of the at least one staffing talent platform system”, “providing within a user interface screen generated by the at least one hiring talent platform system in response to selection of an option within an interface of the at least one hiring talent platform system”, “automatically” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not eligible at Step 2B.
9.	Claims 3-8, 13-18, and 21-28 are dependent of claims 1 and 11.
Claims 3 and 13 recite “further comprising, by the at least one processor of the distributed computer system, an act of determining a recommended set of the plurality of candidate records to provide to the at least one hiring talent platform system based on a respective set of scores for the plurality of candidate records determined by the at least one processor.”, claim 4 and 14 recite “further comprising, by the at least one processor of the distributed computer system, an act of filtering the plurality of candidate records to determine an optimal number and quality of candidate records to provide to the at least one hiring talent platform system”, claims 5 and 15 recite “further comprising, by the at least one processor of the distributed computer system, an act of filtering the plurality of candidate records based at least in part on their respective scores for the plurality of candidate records in relation to the at least one job order record of the plurality of job order records.” adds insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05 (g) As discussed in MPEP 2106.05 (d)(II), the OIP Techs. and Versata Dev. Group, Inc. court decisions indicated “determining an estimated outcome and setting a price” and “arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price” include computer functions that are well-understood, routine, conventional activities previously known to the industry.  Thus, the conclusion that limitations of “determining” and “filtering” are well-understood routine, conventional activity is supported under Berkheimer Option 2.
Claims 6 and 16, recite “wherein the plurality of job order records are received from one or more independent entities including a plurality of hiring talent platform 
Claims 7 and 17 recite “further comprising, by the at least one processor of the distributed computer system, an act of directing the at least one job order record of the plurality of job order records to a staffing party associated with the at least one staffing talent platform system, based on a performance of the staffing party, wherein the performance is measured by the at least one processor of the distributed computer system.”, claims 8 and 18 recite “further comprising, by the at least one processor of the distributed computer system, an act of directing the at least one job order record of the plurality of job orders to the staffing party based on a determined capability of the staffing party to place one or more candidate records with the at least one hiring talent platform system, claims 24 and 28 recite “wherein the performance of the staffing party is based on previous candidate records submitted by the staffing party for which the at least one processor determined scores of at least a threshold value” add insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05 (g) As discussed in MPEP 2106.05 (d)(II), the OIP Techs., Versata Dev. Group, Inc., Symantec, TLI Communications, and buySAFE court decisions indicated “determining 
Claims 22 and 26 recite “wherein the at least one hiring talent platform system and/or the at least one staffing talent platform system permits management and tracking of job requisitions, candidates, hired candidates, workers, recruiters, hiring managers, and/or vendors by a hiring party and/or staffing party, respectively” which adds insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05 (g) As discussed in MPEP 2106.05 (d)(II), the Alice and Ultramercial court decisions indicated “electronic recordkeeping” includes computer functions well-understood, routine, conventional activities previously known to the industry. Thus, the conclusion that the limitation of “tracking” is well-understood routine, conventional activity is supported under Berkheimer Option 2.
Claims 23 and 27 recite “converting, by the at least one processor of the distributed computer system, the plurality of job order records to the file format of the at least one staffing talent platform system” adds insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05 (g) As discussed in MPEP 2106.05 (d)(II), the Alice, Ultramercial, Versata, and OIP Techs court decisions indicated 

Response to Arguments
10.	Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101
Applicant argues “By this amendment, independent claim 1 has been amended to no longer recite phrases i.-ii., instead reciting, "mapping...at least one candidate record of the plurality of candidate records with at least one job order record of the plurality of job order records based on contents of data fields of the at least one candidate record," and "storing...mapped to the at least one candidate record and the at least one job order record..., a score based on the contents of the data fields of the at least one candidate record responsive to the act of mapping the at least one candidate record with the at least one job order record." That is, amended independent claim 1 no longer recites "matching" or "determining...a score...responsive to the act of matching attributes." Rather, the claim recites, "mapping...at least one candidate record...with at least one job order records...based on contents of data fields" and "storing...a score," which are not capable of achievement by the human mind. For instance, "mapping" and "storing," as recited in the claim, only encompass computing operations, as the human mind does not "map" records to one another nor does the human mind "store" scores. Thus, amended independent claim 1 does not recite the mental processes as alleged in the Office Action, nor does amended independent claim 1 recite any other abstract ideas. For at least this reason, amended independent claim 1 recites patent-eligible subject matter.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the amendments to claim 1 does not make the claimed invention any less abstract.  The limitations of mapping and storing do not change the analysis. As discussed, in MPEP 2106.04 (a)(2)(III)(C), claims can recite a mental process even if they are claimed as being performed on a computer and as discussed in Fig. 7 of the Applicant’s Specification “One example of candidate placement workflow is described with reference to method 700 illustrated in FIG. 7. In block 702, the staffing party selects a particular job order from the list of job orders, discussed above, for which the staffing party wants to make a referral. The staffing party may then select a candidate from one of the candidates stored in the staffing talent platforms to match to the particular job order.” 
As such, the Applicant is using a computer as a tool to perform a mental process. See MPEP 2106.04 (a)(2)(III)(C) - an example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and 

Applicant further argues “Amended independent claim 1 also integrates any abstract ideas recited in the claim into a practical application by limiting any such ideas to the use of an improved technique for receiving and processing data that facilitates integration of differently configured platform systems. claim 1 also recites: "receive, from at least one hiring talent platform system, in a file format of the at least one hiring talent platform system, a plurality of job order records,", "provide, to at least one staffing talent platform system ..., in a file format of the at least one staffing talent platform system, one or more job order records," "accept, from the at least one staffing talent platform system, in the file format of the at least one staffing talent platform system, a plurality of candidate records," and "providing, by the at least one processor of the distributed computer system to the at least one hiring talent platform system via the hiring talent platform program interface, in the file format of the at least one hiring talent platform system, ...the at least one candidate record." The inventors recognized that different platform systems can employ different formats, which prevents a distributed computer system from processing and storing together contents of messages from the different platforms. To address this problem, the inventors developed an improved distributed system capable of receiving messages in file formats specific to each platform while allowing the data from the various platforms to be combined, processed together, and provided to other platforms in a compatible file format. For example, candidate record submissions received from a staffing talent platform in a file format of the staffing talent platform can be mapped to job records received from a hiring talent platform in a file format of the hiring talent platform. In other example, candidate records received from the staffing talent platform in the file format of the staffing talent platform can be provided to the hiring talent platform in the file format of the hiring talent platform. Thus, amended claim 1 recites a specific improvement in how the distributed computer system is configured to receive, process, and transmit data in different formats between different platform systems, such that the data can be combined, processed together, and transmitted to other systems.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the computer equipment that is used to carry out the recited process including “at least one processor of a distributed computer system” “a hiring talent platform program interface”, “an interface of the at least one hiring talent platform system”, “a memory of the distributed computer system”, “a staffing talent platform program interface”, ”a user interface screen generated by the at least one staffing talent platform system in response to a selection of an option within an interface of the at least one staffing talent platform system”, “a user interface screen generated by the at least one hiring talent platform system in response to selection of an option within an interface of the at least one hiring talent platform system” are insufficient to integrate the recited judicial exception into a practical application. In particular, these additional claim limitations amount only to the 

Applicant further argues “Amended claim 1 also recites significantly more than any abstract ideas recited in the claim at least because the elements of: "receive, from at least one hiring talent platform system, in a file format of the at least one hiring talent platform system, a plurality of job order records," "provide, to at least one staffing talent platform system ..., in a file format of the at least one staffing talent platform system, one or more job order records," "accept, from the at least one staffing talent platform system, in the file format of the at least one staffing talent platform system, a plurality of candidate records," and "providing, by the at least one processor of the distributed computer system to the at least one hiring talent platform system via the hiring talent platform program interface, in the file format of the at least one hiring talent platform system, ...the at least one candidate record." are not well-understood, routine, or conventional when taken alone or in combination with the other limitations of the claim. The Office Action alleges that "using the Internet to gather data," "utilizing an intermediary computer to forward information," "sending messages over a network," "electronic recordkeeping" and "storing and retrieving information in memory," are well- understood, routine, and conventional computer functions (Office Action, pp. 9 and 13). However, none of the concepts mentioned in the Office Action encompasses a distributed computer system that is compatible with different file formats of different systems with which it interacts. At least this aspect of amended claim 1 recites significantly more than merely sending messages over a network or utilizing an intermediary computer to forward information in the same format in which it was received, and provides at least the meaningful technical advantages discussed above. Thus, amended claim 1 recites significantly more than any abstract ideas allegedly recited in the claim.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts MPEP 2106.05 (I) indicates the search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  

Applicant further argues “As should also be appreciated in view of the foregoing, the above-quoted limitations of amended independent claim 11 recite a specific improvement in how a distributed computer system can receive, process, and transmit data in different formats between different platform systems, such that the data can be combined, processed together, and transmitted to other systems. Thus, any abstract ideas allegedly recited in the claim are integrated into a practical application, such that amended claim 11 recites patent-eligible subject matter. Moreover, since the above-quoted limitations of amended claim 11 are also not well- understood, routine, or conventional, the claim recites significantly more than any abstract ideas allegedly recited in the claim, such that amended claim 11 recites patent-eligible subject matter for this reason as well.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the system claims of claim 11 are no different from the method claims of claim 1 and lack a specific improvement to the functioning of the computer itself. The mere presence of a distributed computer system does not necessarily indicate a technical solution.  The system claims recite generic computer components configured to implement the same idea. For these reasons, claim 11 is patent ineligible under § 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EHRIN PRATT
Examiner
Art Unit 3629




/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629